                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF NEBRASKA

IRIS KITCHEN,

                        Plaintiff,                                        8:20CV08

        vs.                                                                ORDER

DEVELOPMENTAL SERVICES OF
NEBRASKA, INC., AUTISM CENTER OF
NEBRASKA, INC., and OMNI
BEHAVIORAL HEALTH,

                        Defendants.

       Plaintiff has filed a document captioned “Motion and Notice to Proceed with Deposition.”
(Filing No. 81). As previously noted, a party must obtain leave of court to take a deposition if the
parties have not yet conferred as required by Fed. R. Civ. P. 26(f). See Fed. R. Civ. P. 30(a)(2)(A)(“A
party must obtain leave of court . . . if the parties have not stipulated to the deposition and . . . the
party seeks to take the deposition before the time specified in Rule 26(d)”); Fed. R. Civ. P.
26(d)(1)(“A party may not seek discovery from any source before the parties have conferred as
required by Rule 26(f)[.]”); see also NEGenR 1.3(g)(“[P]arties who proceed pro se are bound by and
must comply with all local and federal procedural rules).” The Court has now set a new deadline for
the parties to meet and confer and file a jointly prepared report pursuant to Fed. R. Civ. P. 26(f). See
Filing No. 82. Once the parties jointly prepare and file that report, they may commence with
discovery and depositions in accordance with this district’s local rules and the Federal Rules of Civil
Procedure. Accordingly,


       IT IS ORDERED that Plaintiff’s Motion and Notice to Proceed with Deposition (Filing No.
81) is denied.

       Dated this 4th day of May, 2021.

                                                      BY THE COURT:

                                                      s/ Michael D. Nelson
                                                      United States Magistrate Judge
